Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0004373
                                                         03-AUG-2015
                                                         11:43 AM



                          SCWC-13-0004373


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        CAROLINE MICHELLE TORTORELLO, nka CAROLINE MYERS,

                 Petitioner/Plaintiff-Appellant,


                                 vs.


      DAVID LYNN TORTORELLO, Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0004373; FC-D NO. 11-1-1898)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Plaintiff-Appellant Caroline Michelle

Tortorello’s application for writ of certiorari filed on June 26,

2015, is hereby accepted and will be scheduled for oral argument.

The parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai'i, August 3, 2015.

Rebecca A. Copeland               /s/ Mark E. Recktenwald

for petitioner


Francis T. O’Brien
               /s/ Paula A. Nakayama

for respondent

                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson